TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2019



                                     NO. 03-18-00272-CV


                                    Nima Amini, Appellant

                                                v.

      Spicewood Springs Animal Hospital, LLC; and Dr. Barak Benaryeh, Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
          REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal of the trial court’s denial of Appellant’s motion to dismiss by operation of law.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s denial. Therefore, the Court reverses the trial court’s denial and renders

judgment granting Appellant’s motion to dismiss. The Court remands the case to the trial court

for further proceedings consistent with the Court’s opinion and the Texas Citizens Participation

Act. Appellees shall pay all costs relating to this appeal, both in this Court and in the court

below.